Citation Nr: 1727553	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left-shoulder disability.

2.  Entitlement to service connection for a right-foot disability.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from November 1955 to November 1958 and from October 1961 to August 1962.

This matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this appeal in February 2016 and again in December 2016 for further development.  The matter is again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left-shoulder disability is not the result of disease or injury incurred in or made worse during service and is not etiologically related to service; nor is there a continuity of symptomatology during service and thereafter.

2.  The Veteran's right-foot disability is not the result of disease or injury incurred in or made worse during service and is not etiologically related to service; nor is there a continuity of symptomatology during service and thereafter.



CONCLUSIONS OF LAW

1.  The criteria for service connection for left-shoulder disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for right-foot disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of its previous remand.

The Board notes that, in regard to his claim for right-foot disability, the record does not indicate that a VCAA notification and assistance letter was ever sent to the Veteran.  However, the record indicates that this letter was sent to the Veteran concerning his left-shoulder claim both on February 15, 2008 and April 6, 2010.  Additionally, the Veteran has had the opportunity to present evidence and argument in support of this appeal and the record does not indicate there is outstanding evidence pertinent to this case that has not been obtained or requested.  Moreover, neither the Veteran nor his representative has raised the issue.  Therefore, it does not appear that the Veteran has been prejudiced in any way from this oversight.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Moreover, pertinent information was provided in the statement of the case.

The Board further notes that the Veteran's appeal of his claim for left-shoulder disability was perfected initially in November 2012 and, consequently, evidence submitted to the claims file after the March 2017 Supplemental Statement of the Case (SSOC) must be reviewed by the RO, unless this requirement is waived by the Veteran.  Although neither the Veteran nor his representative have submitted a waiver, upon examination of the submissions to the record since the SSOC, the Board finds them not pertinent to the claims on appeal and, therefore, the absence of a waiver, too, is not prejudicial to the Veteran.  38 C.F.R. § 20.1304 (c).

Service Connection

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

Left Shoulder  

The Veteran asserts that he has had ongoing left-shoulder problems since an automobile accident in 1961 while in service and has developed worsening symptoms in the last few years.  He adds that he experiences stiffness, weakness and pain daily, particularly with overhead lifting.  

The Veteran's service treatment records (STRs) from August 1961 to August 1962 indicate that while in service in November 1961 the Veteran was in an automobile accident.  Treatment notes state that the Veteran's left chest wall hit the steering wheel and he sustained a small infrapatellar abrasion with pain and tenderness over the upper anterior tibia.  Additionally, he reported pain over the upper anterior rib cage upon motion of the left arm.  

However, although he received treatment for his left arm, the treatment notes do not indicate any specific treatment for the left shoulder.  In addition, the Veteran's separation examination in June 1962 did not note any residuals of a shoulder or arm injury.

April 2010 VA treatment records contain X-ray results unable to identify a specific injury to the left shoulder.  The examiner's diagnosis stated there is no clinical problem in the Veteran's left shoulder.  He added that a more precise diagnosis cannot be rendered, as there is no objective data to support a more definitive diagnosis.  The examiner opined that Veteran's left shoulder is less likely the result of the conditions or events shown during active duty.  He explained, as stated above, that no clinical problem was identified; there is no indication in the STRs of an ongoing or chronic problem with the left shoulder; and the Veteran's 1962 separation examination was negative on these points.

Subsequent treatment records in August 2010 and August 2012, although noting complaints of left shoulder pain, indicate treatment with pain medications and the Veteran had physical therapy.

Treatment notes at a VA clinic in March 2012 indicate that the Veteran reported hurting his left shoulder in the 1980's; he has had pain for years; and he indicated his left-rhomboid region.  He further reported it became worse approximately two years prior and he did not recall any recent injury.

The VA examiner's assessment identified chronic pain in the mid-to-upper thoracic region and left rhomboids.  She added that this apparently was due to a chronic muscular strain.  However, she also noted that the Veteran had right-convexity-thoracic-lumbar scoliosis.  Under "physician's diagnosis," she stated chronic left shoulder pain, non-specific.

At his June 2016 VA examination, the Veteran now reported that he had in fact injured his left shoulder in an automobile accident in March 2016.  He added that in the previous five-to-ten years his shoulder had come out of its socket and he had received treatment.  He further reported that, although his left shoulder hurts with some movements, this has nothing to do with his service and he has no shoulder issues currently.  He added that he had no flare-ups and he did not need tests or x-rays.

After noting that the Veteran does not have a current shoulder problem, the June 2016 VA examiner opined that the Veteran's left-shoulder disability is less likely as not incurred during military service, to include his November 1961 motor vehicle accident.  She explained that there is no objective evidence of the current left shoulder condition having its onset in service or shortly after discharge from service, as supported by the Veteran's history; the STRs show no ongoing left shoulder condition, to include the June 1962 separation examination; and there is no objective evidence of a current chronic left shoulder condition.

In January 2017, the Veteran underwent another examination with the same VA examiner in order for her to provide an addendum to the previous examination, as directed in the Board's December 2016 remand.  After reviewing the file, she opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner explained that the October 2008 X-rays of the Veteran's spine indicated degenerative changes to the thoracic and lumbosacral spine.  She noted that this reflected progression, the natural aging process and, as she noted in the Veteran's June 2016 back examination, incidental injuries reported by the Veteran.  The VA examiner further noted that this also explains the Veteran's thoracic and lumbosacral spine and muscle strain/spasm and pain in the left rhomboid region, as indicated in his 2012 VA treatment records.  

She explained that the left rhomboid muscle is attached to the shoulder blade and the thoracic spine and muscle strain/spasm, to include the left rhomboid region, may be easily confused as left-shoulder pain.  The June 2016 VA examiner observed that the March 2012 VA treatment notes indicating chronic muscle strain in the left-rhomboid region, discussed above, with the Veteran's report that it began two years prior, is co-related with the October 2008 radiological findings of degenerative changes to the thoracic spine.  To emphasize the physiological relationship of the left-rhomboid to the workings of the thoracic spine, the VA examiner,  referring to Human Anatomy & Physiology, explained that the rhomboid major arises from the spinous processes of the thoracic vertebrae (T2 to T5), is inserted on the medial border of the scapula (shoulder blade) and acts to keep the scapula pressed against thoracic wall and to retract the scapula toward the vertebral column.

The foregoing evidence does not support the Veteran's claim for service connection for his left shoulder disability, as the record does not establish that the Veteran's disability has its origins in an in-service event.  Specifically, his STRs indicate that there was no specific treatment for his left shoulder directly after his November 1961 automobile accident and his separation exam contains no references to complaints, treatment or diagnoses.  Moreover, the record does not indicate a left-shoulder disability until the Veteran's January 2008 claim application, with no record of treatment until April 2010.  

Additionally, the January 2017 VA examiner persuasively suggests that the Veteran's left-shoulder symptoms may in fact reflect the subtle, but fundamental aspects of the construction of human anatomy, in which the left rhomboid's placement over the scapula nonetheless allows it to move in conjunction with the workings of the thoracic vertebrae.  The Veteran is now over 80-years old and, at least in regard to his lower spine, October 2008 MRI and X-ray findings and a September 2009 diagnostic radiology report each indicate degenerative changes to spinal discs and spacing.

The Board has also taken note of the Veteran's testimony at the Board hearing.  He testified that his problems with the left shoulder did not begin again until after a second automobile accident in the early 1980s.  He further testified that none of his doctors suggested that his left shoulder disability was related to his 1961 automobile accident in service.  He also testified that he has not received a diagnosis for this condition and was not currently receiving treatment.  In addition, the Veteran's reports to his examiners variously related his disability to his automobile accidents in service, the 1980s and 2016.  He has also reported that he had no current left-shoulder problems. 

Right foot 

The Veteran also contends he suffers from residual pain and numbness in his right foot due to a cold-weather injury he incurred in service while stationed in Alaska between 1956 and 1958.  In addressing the same event as it affected his right leg, the Veteran testified that during the event his boot had to be cut off to be removed because of swelling.  He added that his foot has developed a ball on its sole due to this injury, making it difficult to stand because of intense pain.

The Veteran's STRs do not contain any complaints, treatment or diagnosis of the right foot.  The Veteran's September 1961 service examination, preceding his re-entry into service in October 1961, indicates the Veteran response of "no" to the check-box question of "foot trouble."  Additionally, both separation examinations in October 1958 and June 1962 for both periods of the Veteran's service make no reference to a right foot injury.  

Although the Veteran testified that when working as a deputy sheriff and policeman, he could not do the amount of walking required by his duties, he also testified that he has not received a diagnosis for this condition and was not currently receiving treatment.  However, the record does contain extensive treatment notes for diabetes, with many specific references to diabetic foot care examinations.

Although the record contains no examinations relating to this claim, a VA examination is not warranted, as there is no indication that the disability or persistent or recurrent symptoms of this disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).

Lay Statements

As indicated above, the Board has reviewed very carefully the Veteran's testimony and his reports during examinations and as they appear throughout the record.  The Board has also considered the Veteran's April 2008 and June 2017 statements, as well as the May 2017 statements of the Veteran's wife and S.T., a county commissioner.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran, his wife and S.T. are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, they are not competent to diagnose or interpret accurately the origins, severity or relationship to service of the Veteran's left-shoulder disability and right-foot disability, particularly as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Conclusion

The Board cannot render its own independent medical judgments and therefore, in the absence of  explicit indications of the in-service origins of the injuries, as well as a direct connection of ongoing symptoms to service, it must rely on medical opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

There are no opinions in the record contrary to the opinion in the March 2012 examination or to the opinions of the VA examiner who conducted both the June 2016 and the January 2017 examinations.  As she explained the reasons for her conclusions, based on an accurate characterization of the evidence of record, her opinions are entitled to substantial probative weight.

For the reasons stated, the Board finds the record does not contain supporting medical findings or an adequate opinion indicating that the Veteran's left-shoulder disability and right-foot disability were caused by or the result of service, aggravated by etiologically related to service; nor does the record reflect a continuity of symptomatology since separation from service.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a left-shoulder disability is denied.

Entitlement to service connection for a right-foot disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


